On Petition for Rehearing.
Black, J.
— A distinction is taken between domestic and foreign corporations as to the methods of acquiring jurisdiction in actions in personam. A corporation organized under the laws of one state doing business in another state becomes liable to be sued and served in the latter state, not merely where the action relates to business done therein, but also in transitory actions arising in another state. A corporation is not regarded as a citizen of a state within the meaning of the constitutional provision that the citizens of each state shall be entitled to all the privileges and immunities of citizens of the several states; and a state may impose conditions, not in conflict with the laws and constitution of the United States, on the transaction of business within its territory by corporations chartered elsewhere, or may exclude them, or revoke permission or license already given. A corporation chartered in one state by doing business in another state, where, as a condition expressed or implied to its right to do business there, it must submit to be sued in the courts of such other state, waives the right to be sued in the place of its residence, the right of trial within the state, district or county of one’s residence being a privilege which may be waived. It is not necessary that such a condition to the right of doing business be expressly stated in the statute, though this is sometimes done. If there be a statutory provision for service of summons upon foreign corporations by serving its officers or agents through which it is doing business in the state where the *217transitory action is brought, then there is an implied condition that the corporation while operating in such state shall submit to the jurisdiction of its courts upon such service; and while it so does business by such officers or agents it waives thereby objection to jurisdiction in personam acquired by service on them. In such case, though the corporation resides in the state of its creation, it is “found” in the state where it is so sued and served. See United States v. American Bell Tel. Co., 29 Fed. 17; Works Courts and Jurisdiction, section 43; Elliott on Railroads, - section 621; Thompson on Corp., section 8019 et seq.
The residence of a corporation in the absence of statutory provisions on the subject is where its principal business is carried on, where its principal office or place of business is.
The legal situs of a corporation, its residence, for purposes of jurisdiction need not be so confined, however, but may by statutory provision be in any place 'where its franchises are exercised or business is done, or wherever it has an agent on whom process may be served. A corporation is necessarily represented by its officers and agents. A law which authorizes suit to be brought against a corporation in any county in which it transacts business through its agents has been said to be based upon sound reasons growing out of the difference between natural and artificial persons. Home Protection, etc., v. Richards, 74 Ala. 466; Mobile Life Ins. Co. v. Pruett, 74 Ala. 487.
We have one class of statutory provisions designating where, in what county, actions may be brought, another indicating how service of process may be made. As a general rule, and in the absence of statutory provision, the venue for transitory actions against a corporation is only where it has its domicile, its real place of business. Thomp Corp., section *2187538. A foreign corporation, having technically no residence in this State, may, within the meaning of the statute permitting service on nonresidents wherever found, be said to be found wherever service can be had as provided in the statute indicating how service may be made upon corporations. But as to a domestic corporation, having its residence in a particular county, the venue must there be laid, unless there be some statutory provision permitting it to be sued elsewhere; and a statute which only provides how summons may be served on a corporation does not change this express requirement as to the venue, and such service can be made properly only in the county where the corporation has its residence. See Holgate v. Oregon Pac. R. R. Co., 16 Ore. 123, 17 Pac. 859.
. In some states, if the action is brought in the wrong county, the venue must be changed on showing this fact; but unless objection is made to the jurisdiction, the action is to be tried where brought. Sometimes á nonsuit may be granted on the trial. In some states, the rule is that the want of jurisdiction can be pleaded in abatement and raised by motion or demurrer. See Brown on Jurisdiction, sections 35, 36. It is enacted in the proviso to section 346, Burns’ R. S. 1894 (343, Horner’s R. S. 1897), that “the objection that the action was brought in the wrong county, if not taken by answer or demurrer, shall be deemed to have been waived.”
' In Eel River R. R. Co. v. State, ex rel., 143 Ind. 231, it being contended on behalf of the defendant corporation that the action could be brought only in the county in which it resided, the place where its principal office was kept, the Supreme Court, holding that jurisdiction of the corporation, unless waived, could only have been acquired by summons in an action *219brought in the county of its residence or in the county of the residence of a codefendant, yet decided that if the action was brought in the wrong county, the objection to the jurisdiction oyer the person of the corporation, if properly served with process, would be waived if not taken by answer or demurrer.
In the case now before us there was service of process in a mode prescribed by statute. The real question presented is one arising by way of objection that the action was brought in the wrong county. This is an objection which may be waived, and if not taken by answer or demurrer it “shall be deemed to have been waived.” It was not so taken in this case.
In this application in the form of a motion to modify our former opinion, we are asked by the appellant to overrule the decision of this court in Evansville, etc., R. R. Co. v. Spellbring, 1 Ind. App. 167, that section 796 of the civil code of 1852 is still in force. The statute in which this section was embraced was entitled, “An act to revise, simplify and abridge the rules, practice, pleadings and forms in civil, cases in the courts of this state — to abolish distinct forms of action at law, and to provide for the administration of justice in a uniform mode of pleading and practice without distinction between law and equity.” Section 796, supra, was among some miscellaneous provisions of the statute, which also contained a section (802) as follows: “All laws inconsistent with the provisions of this act, are hereby repealed; but the repeal shall not operate to revive any former act. The laws and usages of this state relative to pleadings and practice in civil actions and proceedings, not inconsistent herewith, and so far as the same may operate in aid hereof, or to supply any omitted case, are hereby continued in force.” The civil code of 1881 is a revision of that of 1852, and is entitled, “An act concerning proceedings *220in civil cases.” Acts 1881, p. 240. Said sections 796 and 802 of the code of 1852 were not reenacted in the code of 1881, in the last section (867) of which it was provided: “All enactments of the general assembly on * * * the subject of pleading and practice, so far as they relate to circuit and superior courts, except as to pleadings in cases from inferior courts, are hereby repealed,” etc. Section 1315, Burns’ R. S. 1894 (1291, Horner’s R. S. 1897).
In Eel River R. R. Co. v. State, ex rel., supra, it being claimed by the plaintiff that an act of 1858 relating to service of process upon corporations in certain cases specified, was still in force, though not included in the revision of 1881, the court was unable to fine} that it had been repealed.
It would seem that the subject of venue in a civil action belongs to the remedy or form of procedure. It is a matter with which parties or their attorneys have to do in the conduct of cases. The code of civil procedure provides that the complaint shall contain the title of the cause, specifying the name of the court and county in which the action is brought, and it also provides particularly and generally in what county the action shall be brought.
It does not necessarily follow from the omission of said section 802 that all usages which existed before its adoption, and which were by it expressly continued in force, were abolished by the adoption of the code of 1881.
But the code of 1881 was a revision of a statute'. Without express words of repeal, where there is a revision of the whole subject-matter of a former statute, the revision repeals by implication, so far as it is repugnant to the old law, or when it evidently is intended by the legislature as a substitute.
In those provisions of the code prescribing where *221actions must be commenced, after specifying certain cases, it is provided that “in all other cases, the action shall be commenced in the county where the defendants, or one of them, has his usual place of residence.” The omission of section 796 of the code of 1852 from the code of 1881 must be regarded as intentional; and it cannot be said that the circumstances therein contemplated are not covered by other provisions of the revision. It was said in Burkett v. Holman, 104 Ind. 6, 10, that the civil code of 1881 superseded and in effect repealed the civil code of 1852. Our statutory provisions in relation to an information in the nature of a quo warranto provide that it may be filed “in the circuit court of the proper county.”
In Eel River R. R. Co. v. State, ex rel., supra, which was such a proceeding, the court held that, as there is no statutory provision authorizing actions such as that to be instituted elsewhere than in the county where the defendants reside, it must, as against a corporation, be brought in the county of its residence, or the county of the residence of a codefendant.
The writer of this opinion has always entertained some doubt concerning the decision which we are asked to overrule. It was rendered more than six years before the case at bar was heard, and in the meantime there had been three sessions of the General Assembly, and the section has been brought into various editions of our revised statutes. We perhaps might still hesitate to disturb that decision, were it not that further investigation and consideration has led us to conclude that no bad effect can follow. As we have seen, the objection as to the bringing of the action in the wrong county is waived, unless raised by answer or demurrer.
We are inclined to sustain the position of the appel*222lant that said section 796 is not in force, and therefore we overrule the decision to the contrary in Evansville, etc., R. R. Co. v. Spellbring, supra. The repealing section of the code of 1881 which we have quoted is not ineffective, and the subject of said section 796 is one relating, we think, to practice. It seems to have been so regarded by the legislature, being included in a statute under a title which described it as an act relating to pleading and practice. Furthermore, without such repealing section, there would be a repeal by reason of the revision of the entire statute in which said section occurs and of the manifestly purposed omission from the code of 1881, in which the subject is generally embraced in other provisions.
The modification which we now make does not require any change in the mandate at the close of our former opinion.